Citation Nr: 0826429	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty in the United Sates Navy 
from February 1968 to July 1972 and from June 1973 to April 
1976.

In May 2006, the veteran through his accredited 
representative submitted a claim of entitlement to service 
connection for PTSD.  That claim was denied by the Department 
of Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island (the RO) in a July 2006 rating decision.  The veteran 
duly perfected an appeal.

In May 2008, the veteran testified at a Travel Board hearing 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder. 


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran does not have 
PTSD.

2.  The competent medical evidence of record does not 
indicate that there is a nexus between the veteran's military 
service an his claimed PTSD


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated June 6, 2006.  That letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  See the June 6, 2006 VCAA 
letter, page 5.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the June 2006 letter stated that 
VA would assist the veteran in obtaining relevant records 
from any Federal agency, including those from the military 
and VA medical centers, and the Social Security 
Administration.  The veteran was also advised in the letters 
that a VA examination would be scheduled if necessary to make 
a decision on his claim.  [A VA psychiatric examination was 
completed late that same month.]  With respect to records 
from private doctors and hospitals, the VCAA letters informed 
the veteran that VA would make reasonable efforts to request 
such records.  See the June 6, 2006 VCAA letter, page 4.

Also in the June 2006 letters, the RO requested specific 
details concerning the veteran's claimed PTSD, and included a 
PTSD questionnaire.

The July 2003 VCAA letter emphasized ". . . you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the evidence declines to give the records to us or asks 
for a fee to provide them, we'll notify you.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency."  [Emphasis as in the original letter.]  

The VCAA letter specifically requested of the veteran: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the June 6, 2006 VCAA letter, 
page 2.  This complies with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the veteran with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran's claim of entitlement to service connection was 
denied based on elements (2) existence of a disability, and 
(3) connection between service and the claimed disability 
(in-service stressors).  As explained above, in the June 2006 
VCAA letter he received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  The veteran was provided specific Dingess notice 
in same letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance, and time lost due to service-connected 
disabilities as well as statements from people who have 
witnessed how the veteran has been affected by disability 
symptoms.  See the June 6, 2006 VCAA letter, page 6.

With respect to effective date, the June 2006 VCAA letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letters as 
to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve.  
See the June 6, 2006 VCAA letter, page 7. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed PTSD. Because 
the Board is denying the veteran's claim, elements (4) and 
(5) remain moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's service treatment records, the veteran's 
service personnel records, the veteran's statements, VA 
medical treatment records, and the report of a June 2006 VA 
psychiatric examination.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative, who has ably represented him.  As was noted 
in the Introduction, he presented personal testimony at a 
Travel Board hearing in May 2008.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Crucial to the award of service connection is the existence 
of disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

Analysis

With respect to the first 38 C.F.R. § 3.304(f) element, 
current disability, there is conflicting medical evidence of 
record.  

Evidence in the veteran's favor consists of various VA 
outpatient treatment reports dated from April 2005 to May 
2006.  These reports indicate diagnoses of PTSD as well as 
depressive disorder.  Axis IV [current stressors] were listed 
as "ongoing work stressors"; "usual stressors at work and 
poor interpersonal relationships"; "multiple deaths in 
[sic] family and friends"; "chronic stressor of work".    
No specific reason was stated for the PTSD diagnosis; indeed, 
the veteran's military service was not mentioned at any time.  

Evidence against the claim consists of a lengthy report of a 
June 2006 VA PTSD examination.  The examiner solicited a 
history from the veteran; however, the examiner stated that 
"the veteran's self report is considered unreliable."  
The examiner concluded that the veteran "does not meet the 
criteria for posttraumatic stress disorder".  Diagnoses were 
depressive disorder, NOS; history of alcohol dependence and 
alcohol abuse; and personality disorder with antisocial and 
borderline features.  In so concluding, the examiner noted 
that the veteran was vague as to his claimed in-service 
stressors.  The examiner noted that the veteran had 15 AWOLs 
in service (which is in fact documented in the veteran's 
service personnel records) and that he still was extremely 
angry with his superiors in the Navy.  The examiner noted the 
veteran's "history of antiauthority, breaking of rules and 
rationalizing his behavior."  

The Board finds this opinion, based as it was on examination 
which was conducted for the specific purpose of determining 
whether the veteran has PTSD, to be of greater probative 
weight than the unexplained  VA outpatient treatment 
diagnoses.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]..

Moreover, the Court stated in Hernandez-Toyens:

The DSM-III-R further directs physicians, in providing 
an Axis IV assessment, to examine certain delineated 
substantive areas in order "[t]o ascertain etiologically 
significant psychosocial stressors" and list such 
factors in the order of their severity. . . . Thus, by 
listing the veteran's military experience as part of the 
Axis IV assessment, the examining physician made a 
determination that the veteran's period of service was 
an "etiologically significant psychosocial stressor" 
contributing to the current acquired psychiatric 
condition diagnosed under Axis I . . .

See Hernandez-Toyens, 11 Vet. App. at 381-2.  The Board 
believes that the lack of military service in Axis IV is just 
as significant.  [The Board is aware that 
DSM-III-R has since been superseded by DSM-IV; however, this 
does not alter the basis for the Court's reasoning.]   

Because a preponderance of the competent medical evidence 
indicates that the veteran does not have PTSD, the first 
element of 38 C.F.R. § 3.304(f) is not met, and service 
connection for PTSD is not warranted on that basis.  See 
Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  The claim is denied based on a lack of element 
(1). 

For the sake of completeness, the Board will discuss the 
remaining two elements of 38 C.F.R. § 3.304(f).  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) [the Board has the 
fundamental authority to decide a claim in the alternative].

With respect to element (2) of 38 C.F.R. § 3.304(f), credible 
supporting evidence that a claimed in-service stressor 
actually occurred, although the veteran served aboard an 
aircraft carrier off the coast of Vietnam, and aircraft from 
that carrier participated in combat missions over North 
Vietnam, there is no evidence that the veteran was an air 
crew member, that he otherwise participated in combat 
missions, or that his ship ever came under enemy attack.  The 
veteran does not appeal to so contend.  The Board accordingly 
finds that the veteran did not engage in combat with an enemy 
within the meaning of 38 U.S.C.A. § 1154(b).  

Under such circumstances, the veteran's lay testimony alone 
will not be sufficient to establish the occurrence of the 
alleged stressors.  See Moreau, supra.  Therefore, to 
substantiate the claim, the record must contain service 
records or other credible evidence which supports, and does 
not contradict, the veteran's testimony.

The veteran has reported as his in-service stressors 
witnessing various accidents aboard the aircraft carrier on 
which he served.  See a statement from the veteran dated 
March 2007.  The veteran's actual participation in such 
incidents would be unverifiable.  Thus, the second element of 
38 C.F.R. § 3.304(f) has also not been met.  

Finally, with respect to the element of medical  nexus, the 
only competent medical opinion of record is that of the June 
2006 VA examiner, who specifically stated that it was "less 
likely than not that the veteran's psychological problems are 
service related."  Element (3) is also not satisfied.  

To the extent that the veteran himself believes that he has 
PTSD and that such is related to his military service, it is 
now well established that as a lay person he is not competent 
to opine on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]

In short, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is denied.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


